 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     DENISE STEWART and JULIAN                     Case No. 2:19-cv-8078-JAK (FFMx)
     STEWART,
12                                                 ORDER RE STIPULATION FOR
13
                        Plaintiff,                 DISMISSAL WITH PREJUDICE
                                                   (DKT. 11)
14   vs.
15
                                                   JS-6
     WYNDHAM VACATION RESORTS,
16   INC., et al.,
17
                        Defendants.
18

19

20         Pursuant to the stipulation to dismiss this case with prejudice (the
21
     “Stipulation”), the Court finds good cause to GRANT the Stipulation. Accordingly,
22
     the Plaintiffs’ Complaint is hereby dismissed, with prejudice, pursuant to Rule 41 of
23

24   the Federal Rules of Civil Procedure. The parties shall bear their own costs.
25
           In the event that the settlement between the parties is not fully documented and
26
     consummated within 30 days, Plaintiffs may, at their option, re-open this action upon
27

28   Notice to the Court. In the event the case is so re-opened, Defendant shall have ten
 1   (10) days from the date of re-opening to file either a motion or answer in response to
 2
     the Complaint.
 3

 4
           IT IS SO ORDERED.
 5

 6
     Dated: November 20, 2019               __________________________________
 7                                          JOHN A. KRONSTADT
 8                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
